Appeal by plaintiffs from an order of the Supreme Court, Nassau County (Wager, J.), dated December 13, 1979, which granted the motion of defendants Lang, Wetherell and Kramer to transfer the action from the Supreme Court, Nassau County, to the Surrogate’s Court, Suffolk County. Order reversed, on the law, without costs or disbursements, and motion to transfer the action is denied. It was manifest from the papers before Special Term that the present Surrogate of Suffolk County, a former Surrogate of Suffolk County, and several present and former employees of that court would likely be called as witnesses in the trial of the action. Further, executor Walter F. Lang, Jr., sued individually and as a partner of the law firm which originally represented the estate, is a law secretary to a sitting Justice of the Supreme Court, Suffolk County. Under all of the circumstances of this case, and in view of the bitter controversies underlying this litigation, this matter should remain in the Supreme Court, Nassau County, so that not only impartiality, but the appearance of impartiality, might be maintained. (See Corradino v Corradino, 48 NY2d 894.) Mangano, J. P., Gibbons, Gulotta and O’Connor, JJ., concur.